DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 08/11/2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/112022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spencer et al. (US 2016/0083543 A1).
Regarding claim 1, Spencer teaches a prepreg comprising at least one layer of carbon fibers and a curable thermosetting resin system, the curable thermosetting resin system at least partly impregnating the at least one layer of carbon fibers, wherein the curable thermosetting resin system comprises [0009] a curable thermosetting resin including at least one epoxide group [0010], a curing agent for curing the curable thermosetting resin [0011], and [0013] a rheology modifier for the curable thermosetting resin system, wherein the rheology modifier is a thermoplastic resin [0014], wherein the curable thermosetting resin composition is permitted to partly cure to the desired B-stage [0080], which reads on a prepreg comprising at least the components [A] to [D] given below and a preliminary reaction product that is a reaction product of the component [B] and the component [C]: [A] carbon fiber, [B] epoxy resin, [C] curing agent, and [D] thermoplastic resin as claimed.
The Office recognizes that all of the claimed physical properties are not positively taught by Spencer, namely that at least one surface resin in the prepreg has a storage modulus G’ in the range of 1.0 × 103 to 2.0 × 108 Pa as measured at a temperature of 40°C and an angular frequency in the range of 0.06 to 314 rad/s. However, Spencer teaches all of the claimed ingredients, amounts, process steps, and process conditions of the prepreg and the at least one surface resin in the prepreg. Furthermore, the specification of the instant application recites that the prepreg according to the present invention is a prepreg including at least the components [A] to [D] given below and a preliminary reaction product that is a reaction product of the component [B] and the component [C], at least one surface resin in the prepreg having a storage elastic modulus G' in the range of 1.0 x 103 to 2.0 x 108 Pa as measured at a temperature of 40°C and an angular frequency in the range of 0.06 to 314 rad/s [0015], and that as a result of adopting this constitution, at least one surface resin in the prepreg has a moderately high G' of 1.0 x 103 to 2.0 x 108 Pa in the wide measuring angular frequency of 0.06 to 314 rad/s [0015]. Therefore, the claimed physical properties would naturally arise from the prepreg of Spencer. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 11, the Office recognizes that all of the claimed physical properties are not positively taught by Spencer, namely wherein the epoxy resin composition, that is, the remainder of the prepreg deprived of the component [A], has a glass transition temperature in the range of -5°C to 20°C as measured by differential scanning calorimetry (DSC). However, Spencer teaches all of the claimed ingredients, amounts, process steps, and process conditions of the prepreg as set forth in claim 1 as explained above. Furthermore, the specification of the instant application recites that it is preferably that the epoxy resin composition, that is , the remainder of the component [A], has a glass transition temperature in the range of -5°C to 20°C as measured by differential scanning calorimetry (DSC) [0156]. Therefore, the claimed physical properties would naturally arise from the prepreg of Spencer. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 12, the Office recognizes that all of the claimed physical properties are not positively taught by Spencer, namely wherein the epoxy resin composition, that is, the remainder of the prepreg deprived of the component [A], has a degree of conversion, which is defined in the Description, of 20% or less. However, Spencer teaches all of the claimed ingredients, amounts, process steps, and process conditions of the prepreg as set forth in claim 1 as explained above. Furthermore, the specification of the instant application recites that the degree of conversion of the epoxy resin composition, that is, the remainder of the prepreg deprived of the component [A], is preferably 20% or less [0159], that here, the degree of conversion of the epoxy resin composition as referred to herein is calculated as described below [0160], that first, prepregs are heated at 100°C for 1 hour, 2 hours, or 3 hours [0160], that then, for these prepregs, the mass ratio W (preliminary reaction product / unreacted epoxy resin composition) between the preliminary reaction product and the unreacted epoxy resin composition is calculated by a generally known analysis method [0160], that subsequently, from each heated prepreg, a DSC curve is obtained by placing it in a nitrogen atmosphere in a DSC apparatus, maintaining it at 30°C for 1 minute, then heating it once over the temperature range up to 350°C under the conditions of an average temperature ramp rate of 5°C/min, a modulation cycle of 40 seconds, and a modulation amplitude of ±0.5°C, and the exothermic peak is integrated to calculate the total calorific value per unit mass of each prepreg, which is defined as QC [0160], that then, a graph is plotted representing W on the X axis and QC on the Y axis and the intercept of the approximate straight line is defined as QB [0160], that subsequently, from an unheated prepreg, a DSC curve is obtained by placing it in a nitrogen atmosphere in a DSC apparatus, maintaining it at 30°C for 1 minute, then heating it once over the temperature range up to 350°C under the conditions of an average temperature ramp rate of 5°C/min, a modulation cycle of 40 seconds, and a modulation amplitude of ±0.5°C, and the exothermic peak is integrated to calculate the total calorific value per unit mass of each prepreg, which is defined as QA, followed by calculating the degree of conversion (%) of the epoxy resin composition as (QB – QA) / QB × 100 [0160]. Therefore, the claimed physical properties would naturally arise from the prepreg of Spencer. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.

Claims 1, 3-4, 9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Mizuki et al. (US 2013/0202873 A1).
Regarding claim 1, Mizuki teaches a prepreg obtained by impregnating reinforcing fibers with an epoxy resin composition [0034], wherein the reinforcing fibers are carbon fibers [0043], wherein the epoxy resin composition comprises an amine-type epoxy resin, an aromatic amine curing agent, and a block copolymer having a reactive group capable of reacting with an epoxy resin [0030], wherein a partial pre-reaction product of the epoxy resin and the curing agent is blended into the composition [0055], wherein the block copolymer having a reactive group capable of reacting with an epoxy resin is a meth methacrylate-butyl acrylate-methyl methacrylate, which introduces a triblock copolymer carboxyl group as a copolymerization component [0073], which reads on a prepreg comprising at least the components [A] to [D] given below and a preliminary reaction product that is a reaction product of the component [B] and the component [C]: [A] carbon fiber, [B] epoxy resin, [C] curing agent, and [D] thermoplastic resin as claimed.
The Office recognizes that all of the claimed physical properties are not positively taught by Mizuki, namely that at least one surface resin in the prepreg has a storage modulus G’ in the range of 1.0 × 103 to 2.0 × 108 Pa as measured at a temperature of 40°C and an angular frequency in the range of 0.06 to 314 rad/s. However, Mizuki teaches all of the claimed ingredients, amounts, process steps, and process conditions of the prepreg and the at least one surface resin in the prepreg. Furthermore, the specification of the instant application recites that the prepreg according to the present invention is a prepreg including at least the components [A] to [D] given below and a preliminary reaction product that is a reaction product of the component [B] and the component [C], at least one surface resin in the prepreg having a storage elastic modulus G' in the range of 1.0 x 103 to 2.0 x 108 Pa as measured at a temperature of 40°C and an angular frequency in the range of 0.06 to 314 rad/s [0015], and that as a result of adopting this constitution, at least one surface resin in the prepreg has a moderately high G' of 1.0 x 103 to 2.0 x 108 Pa in the wide measuring angular frequency of 0.06 to 314 rad/s [0015]. Therefore, the claimed physical properties would naturally arise from the prepreg of Mizuki. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 3, Mizuki teaches that the epoxy resin composition comprises an amine-type epoxy resin, an aromatic amine curing agent, and a block copolymer having a reactive group capable of reacting with an epoxy resin [0030], that a partial pre-reaction product of the epoxy resin and the curing agent is blended into the composition [0055], that the block copolymer having a reactive group capable of reacting with an epoxy resin is a meth methacrylate-butyl acrylate-methyl methacrylate, which introduces a triblock copolymer carboxyl group as a copolymerization component [0073], that the block copolymer undergoes phase separation during the curing process, leading to the formation of a fine phase separation structure [0093], that the multiple block copolymers constituting the block copolymer that have low compatibility with the epoxy resin undergo phase separation during the curing time [0093], and that the phase separation structures results from this [0093], which reads on a prepreg as set forth in claim 1 having a phase-separated structure in which there is phase separation between a phase containing the reaction product of the component [B] and the component [C] as main component and a phase containing the component [D] as main component as claimed.
Regarding claim 4, Mizuki teaches that the block copolymer undergoes phase separation during the curing process, leading to the formation of a fine phase separation structure [0093], that the multiple block copolymers constituting the block copolymer that have low compatibility with the epoxy resin undergo phase separation during the curing time [0093], that the phase separation structures results from this [0093], and that the phase separation structure is a sea-island structure [0093], which reads on wherein the phase-separated structure is a sea-island type structure as claimed.
Regarding claim 9, the Office recognizes that all of the claimed physical properties are not positively taught by Mizuki, namely wherein one surface and the other surface of the prepreg differ in the storage elastic modulus G' of the prepreg surface resin measured at a temperature of 40°C and an angular frequency in the range of 0.06 to 314 rad/s. However, Mizuki teaches all of the claimed ingredients, amounts, process steps, and process conditions of the prepreg as set forth in claim 1 as explained above, and Mizuki teaches that the prepreg is obtained by impregnating the reinforcing fibers with the epoxy resin composition [0034], that the prepreg is prepared using the hot-melt method, in which the matrix resin is heated to reduce its viscosity and made to impregnate the reinforcement fibers [0104], that the hot-melt method is implemented by first coating a piece of release paper with the epoxy resin composition for use as resin film, placing the film over one side of the reinforcement fibers as configured into a flat shape, and applying heat and pressure to impregnate the reinforcement fibers with resin [0105], which means that one surface and the other surface of Mizuki’s prepreg must differ to some extent in the storage elastic modulus G' of the prepreg surface resin. Furthermore, the specification of the instant application recites that simultaneous achievement of both required processability and handleability can be realized more easily when one surface and the other surface of the prepreg differ in the storage elastic modulus G' of the prepreg surface resin measured at a temperature of 40°C and an angular frequency in the range of 0.06 to 314 rad/s [0154]. Therefore, the claimed physical properties would naturally arise from the prepreg of Mizuki. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 11, the Office recognizes that all of the claimed physical properties are not positively taught by Mizuki, namely wherein the epoxy resin composition, that is, the remainder of the prepreg deprived of the component [A], has a glass transition temperature in the range of -5°C to 20°C as measured by differential scanning calorimetry (DSC). However, Mizuki teaches all of the claimed ingredients, amounts, process steps, and process conditions of the prepreg as set forth in claim 1 as explained above. Furthermore, the specification of the instant application recites that it is preferably that the epoxy resin composition, that is , the remainder of the component [A], has a glass transition temperature in the range of -5°C to 20°C as measured by differential scanning calorimetry (DSC) [0156]. Therefore, the claimed physical properties would naturally arise from the prepreg of Mizuki. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 12, the Office recognizes that all of the claimed physical properties are not positively taught by Mizuki, namely wherein the epoxy resin composition, that is, the remainder of the prepreg deprived of the component [A], has a degree of conversion, which is defined in the Description, of 20% or less. However, Mizuki teaches all of the claimed ingredients, amounts, process steps, and process conditions of the prepreg as set forth in claim 1 as explained above. Furthermore, the specification of the instant application recites that the degree of conversion of the epoxy resin composition, that is, the remainder of the prepreg deprived of the component [A], is preferably 20% or less [0159], that here, the degree of conversion of the epoxy resin composition as referred to herein is calculated as described below [0160], that first, prepregs are heated at 100°C for 1 hour, 2 hours, or 3 hours [0160], that then, for these prepregs, the mass ratio W (preliminary reaction product / unreacted epoxy resin composition) between the preliminary reaction product and the unreacted epoxy resin composition is calculated by a generally known analysis method [0160], that subsequently, from each heated prepreg, a DSC curve is obtained by placing it in a nitrogen atmosphere in a DSC apparatus, maintaining it at 30°C for 1 minute, then heating it once over the temperature range up to 350°C under the conditions of an average temperature ramp rate of 5°C/min, a modulation cycle of 40 seconds, and a modulation amplitude of ±0.5°C, and the exothermic peak is integrated to calculate the total calorific value per unit mass of each prepreg, which is defined as QC [0160], that then, a graph is plotted representing W on the X axis and QC on the Y axis and the intercept of the approximate straight line is defined as QB [0160], that subsequently, from an unheated prepreg, a DSC curve is obtained by placing it in a nitrogen atmosphere in a DSC apparatus, maintaining it at 30°C for 1 minute, then heating it once over the temperature range up to 350°C under the conditions of an average temperature ramp rate of 5°C/min, a modulation cycle of 40 seconds, and a modulation amplitude of ±0.5°C, and the exothermic peak is integrated to calculate the total calorific value per unit mass of each prepreg, which is defined as QA, followed by calculating the degree of conversion (%) of the epoxy resin composition as (QB – QA) / QB × 100 [0160]. Therefore, the claimed physical properties would naturally arise from the prepreg of Mizuki. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2013/0202873 A1) as applied to claims 1 and 3.
Regarding claim 2, Mizuki teaches a prepreg as set forth in claim 1 as explained above. Mizuki teaches that the epoxy resin composition comprises 70 to 100 parts by weight of an amine-type epoxy resin for 100 parts by weight of total epoxy resin content  [0030, 0048], wherein the amine-type epoxy resin comprises a polyfunctional epoxy resin and a difunctional epoxy resin [0031], wherein 30 to 70 parts by weight of the polyfunctional epoxy resin and 20 to 50 parts by weight of the difunctional epoxy resin are blended in for 100 parts by weight of total epoxy resin content in the epoxy resin composition [0031, 0049], wherein examples of the amine-type epoxy resin include triglycidyl aminophenol, diglycidyl aniline, and diglycidyl toluidine [0050], wherein the triglycidyl aminophenol is Sumiepoxy ELM1100 or Sumiepoxy ELM120 manufactured by Sumitomo Chemical Co., Ltd., Araldite MY0500, MY0510, or MY0600 manufactured by Huntsman Advanced Materials Gmbh, or jER630 manufactured by Mitsubishi Chemical Corporation [0051], wherein a partial pre-reaction product of the epoxy resin and the curing agent is blended into the composition [0055]. The specification of the instant application recites that commercially available products of m- or p-aminophenol epoxy resin [b1] are listed below [0038], and that commercial products of aminophenol epoxy resin include Sumiepoxy ELM120 and ELM100 manufactured by Sumitomo Chemical Co., Ltd., jER 630 manufactured by Mitsubishi Chemical Corporation, and Araldite MY0500, MY0510, and MY0600 manufactured by Huntsman Advanced Materials Gmbh [0039]. Therefore, Mizuki’s teachings read on wherein the component [B] comprises optionally a m- or p-aminophenol epoxy resin [b1] and a glycidyl amine epoxy resin [b2] that has two glycidyl groups in a molecule, and the component [b1] in the prepreg including the preliminary reaction product accounts for 30 to 70 parts by mass whereas the component [b2] in the prepreg including the preliminary reaction product accounts for 20 to 50 parts by mass relative to the total quantity, which accounts for 100 parts by mass, of the component [B] in the prepreg including the preliminary reaction product.
Mizuki does not teach a specific embodiment wherein the component [B] comprises a m- or p-aminophenol epoxy resin [b1], and the component [b1] in the prepreg including the preliminary reaction product accounts for 10 to 60 parts by mass relative to the total quantity, which accounts for 100 parts by mass, of the component [B] in the prepreg including the preliminary reaction product. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Mizuki’s triglycidyl aminophenol that is Sumiepoxy ELM1100 or Sumiepoxy ELM120 manufactured by Sumitomo Chemical Co., Ltd., Araldite MY0500, MY0510, or MY0600 manufactured by Huntsman Advanced Materials Gmbh, or jER630 manufactured by Mitsubishi Chemical Corporation as Mizuki’s polyfunctional epoxy resin in Mizuki’s amine-type epoxy resin, and to optimize the parts by weight of Mizuki’s polyfunctional epoxy resin to be from 30 to 60 parts by weight for 100 parts by weight of total epoxy resin content in Mizuki’s epoxy resin composition, which would read on wherein the component [B] comprises a m- or p-aminophenol epoxy resin [b1], and the component [b1] in the prepreg including the preliminary reaction product accounts for 30 to 60 parts by mass relative to the total quantity, which accounts for 100 parts by mass, of the component [B] in the prepreg including the preliminary reaction product as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing heat resistance of Mizuki’s epoxy resin composition and for providing a commercially available epoxy resin for Mizuki’s polyfunctional epoxy resin in Mizuki’s amine-type epoxy resin without the need for one of ordinary skill in the art to synthesize the polyfunctional epoxy resin because Mizuki teaches that the epoxy resin composition comprises 70 to 100 parts by weight of an amine-type epoxy resin for 100 parts by weight of total epoxy resin content  [0030, 0048], wherein the amine-type epoxy resin comprises a polyfunctional epoxy resin 0031], wherein 30 to 70 parts by weight of the polyfunctional epoxy resin is blended in for 100 parts by weight of total epoxy resin content in the epoxy resin composition [0031, 0049], wherein examples of the amine-type epoxy resin include triglycidyl aminophenol [0050], wherein commercially available products of triglycidyl aminophenol are Sumiepoxy ELM1100 or Sumiepoxy ELM120 manufactured by Sumitomo Chemical Co., Ltd., Araldite MY0500, MY0510, or MY0600 manufactured by Huntsman Advanced Materials Gmbh, or jER630 manufactured by Mitsubishi Chemical Corporation [0051], and that in the range of 30 to 70 parts by weight, high heat resistance can be obtained [0049].
Mizuki does not teach a specific embodiment whereas the component [b2] in the prepreg including the preliminary reaction product accounts for 40 to 90 parts by mass relative to the total quantity, which accounts for 100 parts by mass, of the component [B] in the prepreg including the preliminary reaction product. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Mizuki’s diglycidyl aniline or diglycidyl toluidine as Mizuki’s difunctional epoxy resin in Mizuki’s amine-type epoxy resin, and to optimize the parts by weight of Mizuki’s difunctional epoxy resin to be 40 to 50 parts by weight for 100 parts by weight of total epoxy resin content in Mizuki’s epoxy resin composition, which would read on whereas the component [b2] in the prepreg including the preliminary reaction product accounts for 40 to 50 parts by mass relative to the total quantity, which accounts for 100 parts by mass, of the component [B] in the prepreg including the preliminary reaction product as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing strength characteristics of the resulting fiber-reinforced composite material of Mizuki’s prepreg, for optimizing the reinforcement fiber impregnability of Mizuki’s prepreg, and for providing a suitable species of Mizuki’s difunctional epoxy resin in Mizuki’s amine-type epoxy resin because Mizuki teaches that the epoxy resin composition comprises 70 to 100 parts by weight of an amine-type epoxy resin for 100 parts by weight of total epoxy resin content  [0030, 0048], wherein the amine-type epoxy resin comprises a difunctional epoxy resin [0031], wherein 20 to 50 parts by weight of the difunctional epoxy resin is blended in for 100 parts by weight of total epoxy resin content in the epoxy resin composition [0031, 0049], wherein examples of the amine-type epoxy resin include diglycidyl aniline, and diglycidyl toluidine [0050], which are the only difunctional epoxy resins that are amine-type epoxy resins taught by Mizuki, and that in the range of 20 to 50 parts by weight, the fiber-reinforced composite material exhibits excellent strength characteristics, while the reinforcement fiber impregnability of the epoxy resin composition improves because of low viscosity [0049].
Regarding claim 5, Mizuki teaches a prepreg as set forth in claim 3 as explained above. Mizuki teaches that the epoxy resin composition comprises 70 to 100 parts by weight of an amine-type epoxy resin for 100 parts by weight of total epoxy resin content  [0030, 0048], wherein the amine-type epoxy resin is optionally triglycidyl aminophenol [0050], wherein the triglycidyl aminophenol is Sumiepoxy ELM1100 or Sumiepoxy ELM120 manufactured by Sumitomo Chemical Co., Ltd., Araldite MY0500, MY0510, or MY0600 manufactured by Huntsman Advanced Materials Gmbh, or jER630 manufactured by Mitsubishi Chemical Corporation [0051], wherein the epoxy resin composition optionally further comprises an additional epoxy resin that is bisphenol-type epoxy resin [0074] that is jER 806 or jER 807 manufactured by Mitsubishi Chemical Corporation [0076], wherein a partial pre-reaction product of the epoxy resin and the curing agent is blended into the composition [0055]. The specification of the instant application recites that commercial products of the bisphenol F epoxy resin include jER 806 and jER 807 manufactured by Mitsubishi chemical Corporation [0065]. Therefore, Mizuki’s teachings read on wherein the component [B] optionally comprises an aminophenol epoxy resin [b3] and optionally a bisphenol F epoxy [b4], and the component [b3] in the prepreg including the preliminary reaction product accounts for 70 to 100 parts by mass whereas the component [b4] in the prepreg including the preliminary reaction product accounts for 0 to 30 parts by mass relative to the total quantity, which accounts for 100 parts by mass, of the component [B] in the prepreg including the preliminary reaction product.
Mizuki does not teach a specific embodiment wherein the component [B] comprises an aminophenol epoxy resin [b3], and the component [b3] in the prepreg including the preliminary reaction product accounts for 30 to 70 parts by mass relative to the total quantity, which accounts for 100 parts by mass, of the component [B] in the prepreg including the preliminary reaction product. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Mizuki’s triglycidyl aminophenol that is Sumiepoxy ELM1100 or Sumiepoxy ELM120 manufactured by Sumitomo Chemical Co., Ltd., Araldite MY0500, MY0510, or MY0600 manufactured by Huntsman Advanced Materials Gmbh, or jER630 manufactured by Mitsubishi Chemical Corporation as Mizuki’s amine-type epoxy resin, and to optimize the parts by weight of Mizuki’s amine-type epoxy resin to be 70 parts by weight for 100 parts by weight of total epoxy resin content  of Mizuki’s epoxy resin composition, which would read on wherein the component [B] comprises an aminophenol epoxy resin [b3], and the component [b3] in the prepreg including the preliminary reaction product accounts for 70 parts by mass relative to the total quantity, which accounts for 100 parts by mass, of the component [B] in the prepreg including the preliminary reaction product as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the strength of the resulting fiber-reinforced composite material of Mizuki’s prepreg and for providing a commercially available species of Mizuki’s amine-type epoxy resin without the need for one of ordinary skill in the art to synthesize the amine-type epoxy resin because Mizuki teaches that the epoxy resin composition comprises 70 to 100 parts by weight of an amine-type epoxy resin for 100 parts by weight of total epoxy resin content [0030, 0048], wherein the amine-type epoxy resin is optionally triglycidyl aminophenol [0050], wherein commercially available products of triglycidyl aminophenol include Sumiepoxy ELM1100 or Sumiepoxy ELM120 manufactured by Sumitomo Chemical Co., Ltd., Araldite MY0500, MY0510, or MY0600 manufactured by Huntsman Advanced Materials Gmbh, or jER630 manufactured by Mitsubishi Chemical Corporation [0051], and that if the amount of the amine-type epoxy resin falls below 70 parts by weight, there is no strength improvement effect on the fiber-reinforced composite material [0048].
Mizuki does not teach a specific embodiment wherein the component [B] comprises either a bisphenol A epoxy or a bisphenol F epoxy [b4], whereas the component [b4] in the prepreg including the preliminary reaction product accounts for 30 to 70 parts by mass relative to the total quantity, which accounts for 100 parts by mass, of the component [B] in the prepreg including the preliminary reaction product. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Mizuki’s bisphenol-type epoxy resin that is jER 806 or jER 807 manufactured by Mitsubishi Chemical Corporation to modify Mizuki’s epoxy resin composition, and to optimize the parts by weight of Mizuki’s bisphenol-type epoxy resin to be 30 parts by weight for 100 parts by weight of total epoxy resin content of Mizuki’s epoxy resin composition, which would read on wherein the component [B] comprises a bisphenol F epoxy [b4], whereas the component [b4] in the prepreg including the preliminary reaction product accounts for 30 parts by mass relative to the total quantity, which accounts for 100 parts by mass, of the component [B] in the prepreg including the preliminary reaction product as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for improving workability of Mizuki’s epoxy resin composition, for adjusting the uncured viscoelasticity of Mizuki’s epoxy resin composition, for modifying the modulus of elasticity and heat resistance of a cured product of Mizuki’s epoxy resin composition, for optimizing workability of Mizuki’s epoxy resin composition, and for optimizing the modulus of elasticity and heat resistance of a cured product of Mizuki’s epoxy resin composition because Mizuki teaches that the epoxy resin composition comprises 70 to 100 parts by weight of an amine-type epoxy resin for 100 parts by weight of total epoxy resin content  [0030, 0048], wherein the epoxy resin composition optionally further comprises an additional epoxy resin for the purpose of improving workability through adjustment of uncured viscoelasticity, as well as the modulus of elasticity and heat resistance of the cured resin [0074], and that the additional epoxy resin is optionally bisphenol-type epoxy resin [0074] that is jER 806 or jER 807 manufactured by Mitsubishi Chemical Corporation [0076], which means that the parts by weight of Mizuki’s bisphenol-type epoxy resin for 100 parts by weight of total epoxy resin content of Mizuki’s epoxy resin composition would have affected workability of Mizuki’s epoxy resin composition and the modulus of elasticity and heat resistance of a cured product of Mizuki’s epoxy resin composition.
Regarding claim 6, Mizuki teaches a prepreg as set forth in claim 1 as explained above. Mizuki teaches that the epoxy resin composition comprises 70 to 100 parts by weight of an amine-type epoxy resin for 100 parts by weight of total epoxy resin content  [0030, 0048], wherein the amine-type epoxy resin comprises a polyfunctional epoxy resin and a difunctional epoxy resin [0031], wherein 30 to 70 parts by weight of the polyfunctional epoxy resin and 20 to 50 parts by weight of the difunctional epoxy resin are blended in for 100 parts by weight of total epoxy resin content in the epoxy resin composition [0031, 0049], wherein examples of the amine-type epoxy resin include triglycidyl aminophenol, diglycidyl aniline, and diglycidyl toluidine [0050], wherein the triglycidyl aminophenol is Sumiepoxy ELM1100 or Sumiepoxy ELM120 manufactured by Sumitomo Chemical Co., Ltd., Araldite MY0500, MY0510, or MY0600 manufactured by Huntsman Advanced Materials Gmbh, or jER630 manufactured by Mitsubishi Chemical Corporation [0051], wherein a partial pre-reaction product of the epoxy resin and the curing agent is blended into the composition [0055], which reads on wherein the component [B] comprises optionally an epoxy resin [b5] that contains one ring structures having four- or more-membered ring and at the same time containing one amine type glycidyl group directly connected to a ring structure, and optionally an epoxy resin [b6] having at least tri-functionality, and the component [b5] in the prepreg containing the preliminary reaction product accounts for 20 to 50 parts by mass whereas the component [b6] in the prepreg containing the preliminary reaction product accounts for 30 to 70 parts by mass, relative to the total quantity, which accounts for 100 parts by mass, of the component [B] in the prepreg containing the preliminary reaction product.
Mizuki does not teach a specific embodiment wherein the component [B] comprises an epoxy resin [b5] that contains one or more ring structures having four- or more-membered ring and at the same time containing at least one amine type glycidyl group or ether type glycidyl group directly connected to a ring structure, and the component [b5] in the prepreg containing the preliminary reaction product accounts for 5 to 60 parts by mass, relative to the total quantity, which accounts for 100 parts by mass, of the component [B] in the prepreg containing the preliminary reaction product. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Mizuki’s diglycidyl aniline or diglycidyl toluidine as Mizuki’s difunctional epoxy resin that is 20 to 50 parts by weight for 100 parts by weight of total epoxy resin content in Mizuki’s epoxy resin composition. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for the resulting fiber-reinforced composite material of Mizuki’s prepreg exhibiting excellent strength characteristics, for improving the reinforcement fiber impregnability of Mizuki’s prepreg, and for providing a suitable species of Mizuki’s difunctional epoxy resin in Mizuki’s amine-type epoxy resin because Mizuki teaches that the epoxy resin composition comprises 70 to 100 parts by weight of an amine-type epoxy resin for 100 parts by weight of total epoxy resin content  [0030, 0048], wherein the amine-type epoxy resin comprises a difunctional epoxy resin [0031], wherein 20 to 50 parts by weight of the difunctional epoxy resin is blended in for 100 parts by weight of total epoxy resin content in the epoxy resin composition [0031, 0049], wherein examples of the amine-type epoxy resin include diglycidyl aniline, and diglycidyl toluidine [0050], which are the only difunctional epoxy resins that are amine-type epoxy resins taught by Mizuki, and that in the range of 20 to 50 parts by weight, the fiber-reinforced composite material exhibits excellent strength characteristics, while the reinforcement fiber impregnability of the epoxy resin composition improves because of low viscosity [0049]. 
Mizuki does not teach a specific embodiment wherein the component [B] comprises an epoxy resin [b6] having at least tri-functionality, whereas the component [b6] in the prepreg containing the preliminary reaction product accounts for 40 to 80 parts by mass, relative to the total quantity, which accounts for 100 parts by mass, of the component [B] in the prepreg containing the preliminary reaction product. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Mizuki’s triglycidyl aminophenol that is Sumiepoxy ELM1100 or Sumiepoxy ELM120 manufactured by Sumitomo Chemical Co., Ltd., Araldite MY0500, MY0510, or MY0600 manufactured by Huntsman Advanced Materials Gmbh, or jER630 manufactured by Mitsubishi Chemical Corporation as Mizuki’s polyfunctional epoxy resin in Mizuki’s amine-type epoxy resin, and to optimize the parts by weight of Mizuki’s polyfunctional epoxy resin to be from 40 to 70 parts by weight for 100 parts by weight of total epoxy resin content in Mizuki’s epoxy resin composition, which would read on wherein the component [B] comprises an epoxy resin [b6] having at least tri-functionality, whereas the component [b6] in the prepreg containing the preliminary reaction product accounts for 40 to 70 parts by mass, relative to the total quantity, which accounts for 100 parts by mass, of the component [B] in the prepreg containing the preliminary reaction product as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing heat resistance of Mizuki’s epoxy resin composition and for providing a commercially available epoxy resin for Mizuki’s polyfunctional epoxy resin in Mizuki’s amine-type epoxy resin without the need for one of ordinary skill in the art to synthesize the polyfunctional epoxy resin because Mizuki teaches that the epoxy resin composition comprises 70 to 100 parts by weight of an amine-type epoxy resin for 100 parts by weight of total epoxy resin content  [0030, 0048], wherein the amine-type epoxy resin comprises a polyfunctional epoxy resin 0031], wherein 30 to 70 parts by weight of the polyfunctional epoxy resin is blended in for 100 parts by weight of total epoxy resin content in the epoxy resin composition [0031, 0049], wherein examples of the amine-type epoxy resin include triglycidyl aminophenol [0050], wherein commercially available products of triglycidyl aminophenol are Sumiepoxy ELM1100 or Sumiepoxy ELM120 manufactured by Sumitomo Chemical Co., Ltd., Araldite MY0500, MY0510, or MY0600 manufactured by Huntsman Advanced Materials Gmbh, or jER630 manufactured by Mitsubishi Chemical Corporation [0051], and that in the range of 30 to 70 parts by weight, high heat resistance can be obtained [0049].
Regarding claim 7, Mizuki teaches a prepreg obtained by impregnating carbon fibers with an epoxy resin composition, wherein the epoxy resin composition comprises an epoxy resin having two or more ring structures based on 4 or more-membered rings and either a glycidyl amino group or glycidyl ether group directly bonded to a ring structure, an at least trifunctional epoxy resin, a curing agent, and an elastomer component [0035], wherein the epoxy resin composition comprises 25 to 60 mass % or 25 to 50 mass % of the epoxy resin having two or more ring structures based on 4 or more-membered rings [0114, 0124], wherein the epoxy resin composition comprises 40 to 80 mass % of the at least one trifunctional epoxy resin [0035, 0130], wherein the epoxy resin having two or more ring structures based on 4 or more-membered rings is a difunctional epoxy resin with a structure as expressed by the formula 
    PNG
    media_image1.png
    531
    392
    media_image1.png
    Greyscale
 [0036, 0122], wherein both R1 and R2 represent at least one chosen from the group consisting of an aliphatic hydrocarbon group with a carbon number of 1 to 4, an alicyclic hydrocarbon group with a carbon number of 3 to 6, an aromatic hydrocarbon group with a carbon number of 6 to 10, a halogen atom, an acyl group, a trifluoromethyl group, and a nitro group, wherein if R1 and/or R2 exist at a plurality of sites, they may be either identical or different, n represents an integer from 0 to 4, m represents an integer from 0 to 5, and X represents any member chosen from the group consisting of -O-, -S-, -CO-, -C(=O)O-, and -SO2- [0037, 0123], wherein part of the epoxy resin and curing agent undergo a preliminary reaction and the resulting mixture is added into the composition [0158], wherein the elastomer component is optionally thermoplasticity elastomer [0159] or at least one block copolymer that is [0166] a methyl methacrylate-butyl acrylate-methyl methacrylate copolymer [0187],  which reads on a prepreg comprising at least the components [A] to [D] given below and a preliminary reaction product that is a reaction product of the component [B] and the component [C]: [A] carbon fiber, [B] epoxy resin, [C] curing agent, and optionally [D] thermoplastic resin as claimed in claim 1, wherein the component [B] comprises an epoxy resin [b5] that contains one or more ring structures having four- or more-membered ring and at the same time containing at least one amine type glycidyl group or ether type glycidyl group directly connected to a ring structure, and an epoxy resin [b6] having at least tri-functionality, and the component [b5] in the prepreg containing the preliminary reaction product accounts for 25 to 60 parts by mass whereas the component [b6] in the prepreg containing the preliminary reaction product accounts for 40 to 80 parts by mass, relative to the total quantity, which accounts for 100 parts by mass, of the component [B] in the prepreg containing the preliminary reaction product as claimed in claim 6, wherein the component [b5] has a structure as represented by the formula (1) given below: wherein R1 and R2 are independently at least one selected from the group consisting of an aliphatic hydrocarbon group having 1 to 4 carbon atoms, an alicyclic hydrocarbon group having 3 to 6 carbon atoms, an aromatic hydrocarbon group having 6 to 10 carbon atoms, a halogen atom, an acyl group, a trifluoromethyl group, and a nitro group, n is an integer of 0 to 4, and m is an integer of 0 to 5, when n or m is an integer of 2 or more, the plurality of R1’s or R2’s may be either identical to or different from each other, and X represents one selected from the group consisting of -O-, -S-, -CO-, -C(=O)O-, and -SO2- as claimed in claim 7.
Mizuki does not teach a specific embodiment of the prepreg further comprising the component [D] given below: [D] thermoplastic resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Mizuki’s thermoplasticity elastomer or Mizuki’s at least one block copolymer that is a methyl methacrylate-butyl acrylate-methyl methacrylate copolymer as Mizuki’s elastomer component, which would read on the prepreg further comprising the component [D] given below: [D] thermoplastic resin as claimed. One of ordinary skill in the art would have been motivated to do so because Mizuki’s elastomer component that is thermoplasticity elastomer [0159] would have been beneficial for providing Mizuki’s epoxy resin composition with thermoplastic and elastomeric properties , or because Mizuki’s elastomer component that is at least one block copolymer that is [0166] a methyl methacrylate-butyl acrylate-methyl methacrylate copolymer is beneficial for developing a fine phase separation structure and for providing high toughness [0187].
The Office recognizes that all of the claimed physical properties are not positively taught by Mizuki, namely that at least one surface resin in the prepreg has a storage modulus G’ in the range of 1.0 × 103 to 2.0 × 108 Pa as measured at a temperature of 40°C and an angular frequency in the range of 0.06 to 314 rad/s. However, Mizuki renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the prepreg and the at least one surface resin in the prepreg. Furthermore, the specification of the instant application recites that the prepreg according to the present invention is a prepreg including at least the components [A] to [D] given below and a preliminary reaction product that is a reaction product of the component [B] and the component [C], at least one surface resin in the prepreg having a storage elastic modulus G' in the range of 1.0 x 103 to 2.0 x 108 Pa as measured at a temperature of 40°C and an angular frequency in the range of 0.06 to 314 rad/s [0015], and that as a result of adopting this constitution, at least one surface resin in the prepreg has a moderately high G' of 1.0 x 103 to 2.0 x 108 Pa in the wide measuring angular frequency of 0.06 to 314 rad/s [0015]. Therefore, the claimed physical properties would naturally arise from the prepreg that is rendered obvious by Mizuki. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.

Regarding claim 8, Mizuki teaches that in the formula 
    PNG
    media_image1.png
    531
    392
    media_image1.png
    Greyscale
 [0036, 0122], m=o and n=0 [0125], which reads on wherein n=0 and m=0 in the formula (1) as claimed.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2013/0202873 A1) as applied to claims 1 and 9, and further in view of Nakayama et al. (US 2014/0342144 A1).
Regarding claim 10, Mizuki teaches a prepreg as set forth in claim 9 as explained above.
Mizuki does not teach wherein the prepreg surface having the surface resin that is the smaller in storage elastic modulus G' is in contact with a cover film. However, Nakayama teaches a slit tape prepreg that is prepared by impregnating carbon fiber bundles arranged in one direction with a resin composition, slitting the resulting bundles in the fiber direction [0386], wherein the slit tape is attached with a cover film [0387], wherein the resin composition is an epoxy resin composition [0294] comprising an epoxy resin, a curing agent [0295], and optionally a thermoplastic resin [0285]. Mizuki and Nakayama are analogous art because both references are in the same field of endeavor of a prepreg comprising carbon fiber, epoxy resin, curing agent, and optionally thermoplastic resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a slit tape prepreg that is prepared by impregnating carbon fiber bundles arranged in one direction with a resin composition, slitting the resulting bundles in the fiber direction, and attaching the slit tape with a cover film on one surface of the slit tape, wherein the resin composition is Mizuki’s epoxy resin composition, as suggested by Nakayama, which would read on wherein the prepreg surface having the surface resin that is the smaller in storage elastic modulus G' is in contact with a cover film as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for an additional utility of Mizuki’s epoxy resin composition and prepreg and for suppressing adhesion between prepregs because Nakayama teaches that a resin composition [0386] that is an epoxy resin composition [0294] comprising an epoxy resin, a curing agent [0295], and optionally a thermoplastic resin [0285] is beneficial for being useful for preparing a slit tape prepreg that is prepared by impregnating carbon fiber bundles arranged in one direction with the resin composition and slitting the resulting bundles in the fiber direction [0386], and that in order to suppress the adhesion between prepregs, the slit tape is attached with a cover film [0387], and because Mizuki teaches that the prepreg is obtained by impregnating reinforcing fibers with an epoxy resin composition [0034], wherein the epoxy resin composition comprises an amine-type epoxy resin, an aromatic amine curing agent, and a block copolymer having a reactive group capable of reacting with an epoxy resin [0030], wherein a partial pre-reaction product of the epoxy resin and the curing agent is blended into the composition [0055], wherein the block copolymer having a reactive group capable of reacting with an epoxy resin is a meth methacrylate-butyl acrylate-methyl methacrylate, which introduces a triblock copolymer carboxyl group as a copolymerization component [0073], which means that Mizuki’s and Nakayama’s epoxy resin composition and prepreg are substantially similar in composition.
Regarding claim 13, Mizuki renders obvious a prepreg as set forth in claim 1 as explained above.
Mizuki does not teach a slit tape prepreg produced by slitting a prepreg as set forth in claim 1. However, Nakayama teaches a slit tape prepreg that is prepared by impregnating carbon fiber bundles arranged in one direction with a resin composition and slitting the resulting bundles in the fiber direction [0386], wherein the resin composition is an epoxy resin composition [0294] comprising an epoxy resin, a curing agent [0295], and optionally a thermoplastic resin [0285]. Mizuki and Nakayama are analogous art because both references are in the same field of endeavor of a prepreg comprising carbon fiber, epoxy resin, curing agent, and optionally thermoplastic resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a slit tape prepreg that is prepared by impregnating carbon fiber bundles arranged in one direction with a resin composition and slitting the resulting bundles in the fiber direction, wherein the resin composition is Mizuki’s epoxy resin composition, as suggested by Nakayama, which would read on a slit tape prepreg produced by slitting a prepreg as set forth in claim 1 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for an additional utility of Mizuki’s epoxy resin composition and prepreg because Nakayama teaches that a resin composition [0386] that is an epoxy resin composition [0294] comprising an epoxy resin, a curing agent [0295], and optionally a thermoplastic resin [0285] is beneficial for being useful for preparing a slit tape prepreg that is prepared by impregnating carbon fiber bundles arranged in one direction with the resin composition and slitting the resulting bundles in the fiber direction [0386], and because Mizuki teaches that the prepreg is obtained by impregnating reinforcing fibers with an epoxy resin composition [0034], wherein the epoxy resin composition comprises an amine-type epoxy resin, an aromatic amine curing agent, and a block copolymer having a reactive group capable of reacting with an epoxy resin [0030], wherein a partial pre-reaction product of the epoxy resin and the curing agent is blended into the composition [0055], wherein the block copolymer having a reactive group capable of reacting with an epoxy resin is a meth methacrylate-butyl acrylate-methyl methacrylate, which introduces a triblock copolymer carboxyl group as a copolymerization component [0073], which means that Mizuki’s and Nakayama’s epoxy resin composition and prepreg are substantially similar in composition.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767